780 F.2d 1021
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)ELVESTER GOREE, Petitioner-Appellant,v.EDWIN CUNNINGHAM, SHERIFF, Respondent-Appellee.
85-3560
United States Court of Appeals, Sixth Circuit.
11/4/85

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the appellee's motion to dismiss the appeal.  The appellant has failed to respond to the motion.


2
It appears from the record that the judgment was entered June 6, 1985.  The notice of appeal filed on July 9, 1985, was one day late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.  Since this Court lacks jurisdiction in the appeal, the issues of mootness and failure to the appellant's habeas corpus claim to rise to the level of a constitutional violation have not been reached by this Court.